 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   RAYSHAWN ANTHONY DAVIS,                      Case No. 5:19-01171 MWF (ADS)

12                              Petitioner,

13                              v.                ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14   W.L. MONTGOMERY, Warden,                     UNITED STATES MAGISTRATE JUDGE

15                              Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Motion to Dismiss, Petitioner’s Opposition, and all related filings, along with the Report

19   and Recommendation dated December 16, 2019 [Dkt. No. 14], of the assigned United

20   States Magistrate Judge, and Petitioner’s Objection to Report and Recommendation

21   [Dkt. No. 15]. Further, the Court has engaged in a de novo review of those portions of

22   the Report and Recommendation to which objections have been made.

23         Accordingly, IT IS HEREBY ORDERED:

24         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.
 1              No. 14] is accepted;

 2        2.    The Motion to Dismiss is granted and the Petition is dismissed with

 3              prejudice; and

 4        3.    Judgment is to be entered accordingly.

 5

 6   DATED: March 16, 2020                 _______________________________
                                           MICHAEL W. FITZGERALD
 7                                         United States District Judge

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
